Exhibit 10.1

 

 

LOGO [g340426img_001.jpg]

 

Fabrinet USA Inc.

4104-24th Street, Suite 345

San Francisco, CA 94114

December 30, 2011

Mr. John Marchetti

Dear John,

We are pleased to extend an offer of employment to you for the position of Chief
Strategy Officer for Fabrinet USA, Inc. (“FUSA” or the “Company”).

You will report to Mr. David T. Mitchell, Chief Executive Officer (CEO) of
Fabrinet and your duties will generally consist of those associated with
developing and implementing Fabrinet’s future growth strategy, crafting the
messaging of that strategy for investors and analysts with an interest in
Fabrinet and advising the CEO. While you are employed by FUSA, you will devote
substantially all of your business time and efforts to the performance of your
duties and use your best efforts in such endeavors. Acceptance of this offer
constitutes your representation that your execution of this agreement and
performance of the requirements of this position will not be in violation of any
other agreement to which you are a party.

Your annual base salary will be $375,000 to be paid on a semi-monthly basis on
or about the 15th and 30th of each month. Subject to the Board’s approval, you
will be eligible to participate in Fabrinet’s Executive Incentive Plan. Any
target bonus, or portion thereof, will be paid as soon as practicable after the
Compensation Committee of the Board of Directors determines that the target
bonus (or relevant portion thereof) has been earned, but in no event shall any
such target bonus be paid later than sixty (60) days following the applicable
target bonus performance period. Receipt of any target bonus is contingent upon
your continued employment with FUSA through the date the bonus is paid.

In addition, you will be eligible to participate in FUSA’s Employee Benefits
Plan, which includes one-hundred twenty (120) hours paid time off (PTO), health
care (medical, dental & vision for you and your eligible dependents), 401(k)
plan and Group Term Life insurance. All reasonable travel and home office
expenses will be reimbursable via monthly expense reporting pursuant to FUSA’s
policies and procedures, but in no event will any reimbursement occur later than
the fifteenth (15) day of the third month following the later of (i) the close
of the Company’s fiscal year in which such expenses are incurred or (ii) the
calendar year in which such expenses are incurred. You will be eligible to
receive a car allowance of $1,000 per month, provided that you are an employee
of FUSA on the date the car allowance is paid to you each month.

Upon commencement of your employment we will recommend to our Board of Directors
that you be granted a long-term incentive equity award with a compensation value
of $400,000, which may include restricted stock and options to purchase ordinary
shares in Fabrinet, per the terms of our 2010 Performance Incentive Plan
(“Plan”). This award is subject to Board approval, including the number of
shares granted and the exercise price, with such exercise price equal to the
fair market value of an ordinary share of Fabrinet on the date of grant. Shares
granted under our Plan will vest and become exercisable over a four (4) year
period as follows: 25% vesting upon the one (1) year anniversary of the option
grant date and 1/48 of the Shares vesting each month of the following thirty-six
(36) months. Vesting is conditioned on your continued service to FUSA on each
vesting date.



--------------------------------------------------------------------------------

This offer is not to be considered a contract guaranteeing employment for any
specific duration. Employment with FUSA is on an at-will basis. Thus you are
free to terminate your employment for any reason at any time with or without
prior notice. Similarly, the Company may terminate the employment relationship
with or without good cause or notice. However, in the event your employment is
terminated without good cause, you will receive (A) a lump sum payment of
severance payable within ten (10) business days from the date of your
termination of employment, equal to (i) twelve (12) months of your then present
base salary, and (ii) any earned bonus as of the date of your termination from
employment; and (B) if you timely elect continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), as amended, or
a similar state program, reimbursement of the costs to continue family medical
coverage for the first twelve (12) months following your termination of
employment.

For purposes of the above paragraph, “good cause” means (i) an act of dishonesty
made by you in connection with your responsibilities as an employee; (ii) your
conviction of or plea of nolo contendere to a felony, or any crime involving
fraud, embezzlement or any other act of moral turpitude; (iii) your gross
misconduct; (iv) your unauthorized use or disclosure of any proprietary
information or trade secrets of the Company or any other party to whom you owe
an obligation of nondisclosure as a result of your relationship with the
Company; (v) your willful breach of any obligations under any written agreement
or covenant with the Company; or (vi) your continued failure to perform your
employment duties after you have received a written demand of performance from
the Company which specifically sets forth the factual basis for the Company’s
belief that you have not substantially performed your duties and have failed to
cure such non-performance to the Company’s satisfaction within thirty (30) days
after receipt of such notice.

Notwithstanding anything to the contrary in this letter, no Deferred
Compensation Separation Benefits (as defined below) will be considered due or
payable until the Employee has incurred a “separation from service” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended, and
the final regulations and any guidance promulgated thereunder (together,
“Section 409A”).

In addition, if Fabrinet continues to be a public company with its securities
are listed on a stock exchange at the time of your involuntary termination of
employment, and at the time of such termination it is determined that you are a
“specified employee” within the meaning of Section 409A, the bonus payable to
you, pursuant to this letter, when considered together with any other severance
payments or separation benefits that are considered deferred compensation under
Section 409A (together, the “Deferred Compensation Separation Benefits”) that
are payable within the first six (6) months following your termination of
employment, will become payable on the first payroll date that occurs on or
after the date six (6) months and one (1) day following the date of your
termination of employment. Any amount paid under this letter that satisfies the
requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations will not constitute Deferred
Compensation Separation Benefits for purposes of this paragraph. In addition,
any amount paid under this letter that qualifies as a payment made as a result
of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
specified limit in Section 1.409A-1(b)(9)(iii)(A) of the Treasury Regulations
will not constitute Deferred Compensation Separation Benefits for purposes of
this paragraph.

The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the payments and benefits to be provided hereunder
will be subject to the additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. The parties to this letter
agree to work together in good faith to consider amendments to this letter, if
required, and to take such reasonable actions, which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to you under Section 409A.

 

- 2 -



--------------------------------------------------------------------------------

Prior to your start date we will provide additional information about general
employment conditions including Company policies, benefits programs, completion
of employment forms and drug screening tests. To fulfill federal identification
requirements, you will need to provide documentation to support your identity
and eligibility to work in the United States. The types of acceptable
documentation are listed on the Form I-9 of the Immigration and Naturalization
Service. Also, it is the policy of FUSA to maintain a workplace that is free of
drugs and alcohol.

If you are in agreement with the provisions of this letter detailing the initial
terms of your employment with FUSA, please indicate your acceptance by signing
below and identifying your intended start date.

We look forward to you joining our organization.

Sincerely,

 

/s/ Mark J. Schwartz

Mark J. Schwartz President Fabrinet USA, Inc.

I accept the offer of employment with FUSA under the terms described in this
letter. I acknowledge that this letter is the complete agreement concerning my
employment and supersedes all prior or concurrent agreements and representations
and may not be modified in any way except in a writing executed by an authorized
agent of FUSA.

 

/s/ John Marchetti

John Marchetti

1/1/12

Date

16 January 2012

Start Date

 

- 3 -